DETAILED ACTION

This office action is in response to Remarks and Amendments filed April 11, 2022 in regards to a non-provisional application filed July 24, 2018 claiming priority to provisional application 62/536,427 filed July 24, 2017. Claims 1-5 have been elected without traverse.  Claims 6-19 have been withdrawn as non-elected.  Claims 3-4 have been cancelled without prejudice. Claims 20-22 are new. Claims 1-2, 5, and 20-22 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Remarks and Amendments, the rejection of claim 3 under 35 USC § 112(b) and the objection of the abstract have been withdrawn.    
In view of the Remarks and Amendments, the rejections of claims 1-3 under 35 USC § 102 have been withdrawn.   
In view of the Remarks and Amendments, the rejections of claims 1-5 under 35 USC § 103 have been maintained.    

Only focal arguments which are related to the patentability of the instant Application are addressed as follows: 
Response:  The rejections of claims 1, 2, and 5 as well as new claims 20-22, under 35 USC § 103 have been maintained because McNeel et al. (US 2013/0043194 A1) disclose copolymers or terpolymers of the cinchona alkaloids of quinine and quinidine [0044,0076-0078; Claims 3-5] and at least one monomer from the limited list including hydroxyethylacrylate and 2-hydroxy N-alkyl(meth)acrylate [0041, 0078; Claim 5] (e.g., (2-hydroxyethyl) acrylate); N-alkyl(meth)acrylate [0041, 0078; Claim 5] (e.g.; ethyl methacrylate); N-alkanol(meth)acrylamide [0041, 0078; Claim 5] (e.g., 2-hydroxyethyl)acrylamide); and N,N-dialkyl(meth)acrylamide [0041, 0078; Claim 5] (e.g., N.N-dimethyl acrylamide). Since the prior art discloses the copolymers from a limited set of comonomers, the 103 rejection is maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over McNeel et al. (US 2013/0043194 A1).
McNeel et al. disclose copolymers or terpolymers of the cinchona alkaloids of quinine and quinidine [0044,0076-0078; Claims 3-5] and at least one monomer from the limited list including hydroxyethylacrylate and 2-hydroxy N-alkyl(meth)acrylate [0041, 0078; Claim 5] (e.g., (2-hydroxyethyl) acrylate (HEA)); N-alkyl(meth)acrylate [0041, 0078; Claim 5] (e.g.; ethyl methacrylate); N-alkanol(meth)acrylamide [0041, 0078; Claim 5] (e.g., 2-hydroxyethyl)acrylamide (HEAm)); and N,N-dialkyl(meth)acrylamide [0041, 0078; Claim 5] (e.g., N.N-dimethyl acrylamide). Since the prior art discloses the copolymers from a limited set of comonomers, and it would be obvious to one of ordinary skill in the art that the copolymers of poly(HEA-co-quinine) and poly(HEAm-co-quinine) would be disclosed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763